                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,

             vs.

JONATHAN RYAN LEDOUX,
                                                             INDICTMENT
                  Defendant.
_________________________________/

      The Grand Jury charges:

                                     COUNT 1
                         (Attempted Coercion and Enticement)

      Between on or about November 16, 2018, and on or about March 22, 2019, in Kent

County, in the Southern Division of the Western District of Michigan, and elsewhere,

                             JONATHAN RYAN LEDOUX

used facilities and means of interstate and foreign commerce to communicate with an

individual to attempt to knowingly persuade, induce, entice, and coerce one or more

individuals who Defendant believed were under the age of 18 years old to engage in

sexual activity for which any person could be charged with a criminal offense.

      Specifically, Defendant, who was in Massachusetts, used the Internet to

communicate with a person he believed to be the mother of a 9-year-old girl and a 14-

year-old girl living in Michigan to attempt to convince the mother to allow him to engage

in sex acts with both girls. Sex acts with the 9-year-old would constitute First Degree

Criminal Sexual Conduct, in violation of Michigan Compiled Law § 750.520b. Sex acts
with the 14-year-old would constitute Third Degree Criminal Sexual Conduct, in

violation of Michigan Compiled Laws § 750.520d.


18 U.S.C. § 2422(b)
                                        COUNT 2
            (Interstate Travel with Intent to Engage in Illicit Sexual Conduct)

       On or about March 22, 2019, in Kent County, in the Southern Division of the

Western District of Michigan, and elsewhere,

                             JONATHAN RYAN LEDOUX

traveled in interstate commerce for the purpose of engaging in illicit sexual conduct, as

defined in Title 18, United States Code, Section 2423(f), with another person under 18

years of age.

       Specifically, Defendant traveled from the state of Massachusetts to the state of

Michigan with intent to engage in a sexual act with an individual he believed to be a 9-

year-old girl and with an individual he believed to be a 14-year-old girl.


18 U.S.C. § 2423(b)
                              FORFEITURE ALLEGATION
                         (Attempted Coercion and Enticement and
             Interstate Travel with Intent to Engage in Illicit Sexual Conduct)

        The allegations contained in the Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §

2428.

        Pursuant to 18 U.S.C. § 2428, upon conviction of an offense in violation of 18 U.S.C.

§§ 2422 or 2423 set forth in the Indictment,

                               JONATHAN RYAN LEDOUX

shall forfeit to the United States of America, any property, real or personal, used or

intended to be used to commit or to facilitate the commission of the offense and any

property, real or personal, constituting or derived from any proceeds obtained, directly

or indirectly, as a result of the offense.

        If any of the property described above, as a result of any act or omission of the

defendant:

           a. cannot be located upon the exercise of due diligence;

           b. has been transferred or sold to, or deposited with, a third party;

           c. has been placed beyond the jurisdiction of the court;

           d. has been substantially diminished in value; or

           e. has been commingled with other property which cannot be divided
              without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p) as incorporated by 28 U.S.C. § 2461(c).

18 U.S.C. § 2428
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)
18 U.S.C. § 2422
18 U.S.C. § 2423




                                      A TRUE BILL


                                      __________________________________________
                                      GRAND JURY FOREPERSON
ANDREW BYERLY BIRGE
United States Attorney


___________________________________
DAVIN M. REUST
Assistant United States Attorney
